Fourth Court of Appeals
                                   San Antonio, Texas

                                         March 27, 2018

                                      No. 04-18-00110-CV

   NEW SAN ANTONIO SPECIALTY HOSPITAL, LLC d/b/a LifeCare Hospitals of San
                              Antonio,
                             Appellants

                                                v.

                                     Douglas B. JACKSON,
                                           Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI21001
                        Honorable Stephani A. Walsh, Judge Presiding


                                         ORDER

        On February 22, 2018, appellant filed a notice of appeal, stating it desired to appeal from
the trial court’s order denying its application for temporary injunctive relief. The notice of
appeal states that the order is “contained in Judges Docket Notes filed on February 6, 2018.”
Thereafter, on March 7, 2018, the clerk’s record was filed in this court. As indicated in the
notice of appeal, the clerk’s record contains a copy of Judge’s Notes filed on February 6, 2018;
however, the clerk’s record does not contain a written, appealable order signed by the trial court.

        Rule 34.5 of the Texas Rules of Appellate Procedure requires that the clerk’s record
contains a copy of “the court’s judgment or other order that is being appealed.” Tex. R. App. P.
34.5(a)(5). “A copy of judge’s notes in place of an order is not sufficient.” In re Rivera, No. 04-
12-00025-CV, 2012 WL 219591, at *1 (Tex. App.—San Antonio Jan. 25, 2012, no pet.) (mem.
op.); State v. Fuller, No. 04–96–00898–CR, 1997 WL 136541, at *1 (Tex. App.—San Antonio
March 26, 1997, no writ) (providing that the judge's notes are for his or her own convenience and
form no part of the record).

       Accordingly, we ORDER appellant to file a written response in this court on or before
April 16, 2018, showing cause why this appeal should not be dismissed for want of jurisdiction.
        If appellant fails to satisfactorily respond within the time provided, the appeal will be
dismissed. See TEX. R. APP. P. 42.3(c). If a supplemental clerk’s record is required to establish
this court’s jurisdiction, appellant must ask the trial court clerk to prepare one and must notify
the clerk of this court that such a request was made. All deadlines in this matter are suspended
until further order of the court.

       We order the clerk of this court to serve a copy of this order on the trial court, appellant,
appellee, the district clerk, and the court reporter.




                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court